Citation Nr: 1817890	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-16 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for plantar fasciitis.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1986 to February 1994 and from May 1996 to September 1996. We note that there was a record of prior service of seven years six months 20 days following the second period of service.  However, at the first separation, there was a report of seven years four months nine days of service.  It appears that the service department credited him with service between the periods.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. Jurisdiction resides with the RO in Honolulu, Hawaii.  

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in September 2015. A transcript of the hearing is associated with the claims files.

In November 2016 correspondence the Veteran noted ongoing plantar warts which he sees is related to his plantar fasciitis, the Board notes that if the Veteran wishes to file a claim for entitlement to service connection for plantar warts he must submit a specific claim form to the RO. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran contends he is entitled to service connection for plantar fasciitis. The case was previously before the Board in December 2015.  Another remand is warranted to comply with the December 2015 remand directives. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. As such, another remand is warranted. 

As a result of the December 2015 remand, a Defense Finance and Accounting Services (DFAS) pay records request was made for the Veteran's leave and earnings statements (LES) in February 2016. In addition a records request was made to the Defense Personnel Records Information Retrieval System (DPRIS) in February 2016. A March 2016 response from the VA Records Management Center noted no records were found for the Veteran. See March 9, 2016 VA memorandum.  A records request and negative response was received from an inquiry to the Tripler Army Medical Center in February 2016, for treatment records. See February 4, 2016 Department of the Army memorandum. Correspondence was sent to the Veteran in February 2016 asking him to identify and authorize for release any outstanding treatment records. See February 2, 2016 VA correspondence. The Veteran has not identified or authorized for release any outstanding records. In addition the Veteran was afforded a VA examination in April 2016. The Veteran's LES's have been associated with the claims file and while these note some periods of service in 1994, 1995 and 1996 it is not clear whether this service was ACDUTRA, INACDUTRA or active duty special work. However, additional development has not been undertaken to verify whether this service in the Naval Reserves was ACDUTRA, INACDUTRA, or active duty special work. As the Veteran has consistently noted between his two periods of active duty he was called up for several periods of active duty special work. As such, on remand appropriate attempts must be made to verify the Veterans additional periods of service, not already of record, completing any additional appropriate development including directly contacting the Veteran's Reserves unit, and associating any outstanding personnel and service treatment records with the claims file.

Then, only if warranted based on the development above and if any additional relevant personnel or treatment records are associated with the claims file the case should be returned to the April 2016 VA examiner for a supplemental opinion.  

Accordingly, the case is REMANDED for the following action:

1. Appropriate attempts should be made to obtain and verify the Veteran's service in the Naval Reserves including any additional periods of ACDUTRA, INACDUTRA, and active duty special work, and obtain any service and personnel records for these periods of service including by contacting the appropriate records repositories including RMC, NPRC, the Veteran's reserve unit and the Navy's Electronic Military Personnel Records System. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development above to the extent possible, and only if warranted based on additional relevant records being associated with the claims file, refer the case to the April 2016 VA examiner for a supplemental opinion as to the Veteran's bilateral foot disability, to include plantar fasciitis. If the same examiner is not available, the claims folder should be forwarded to another clinician. The examiner shall review the Veteran's claims file, any additional records and private opinions associated with the claims file and revisit all prior opinions provided. After reviewing the claims file and examining the Veteran, only if warranted, the examiner should answer the following questions:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral foot disability, to include plantar fasciitis is related to his service?

The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. The examiner should consider and discuss any evidence of record, addressing the Veteran's lay assertions, and any additional evidence associated with the claims file, since the prior opinions. 

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




